Exhibit 10.3

UNIVERSAL INSURANCE HOLDINGS, INC.

DIRECTOR SERVICES AGREEMENT

 

This DIRECTOR SERVICES AGREEMENT is made as of this 5th day of June, 2014 (the
“Agreement”), by and between Universal Insurance Holdings, Inc., a Delaware
corporation (the “Company”), and Richard D. Peterson (the “Director”).

WHEREAS, the Company wishes to enter into this Agreement with the Director to
provide for the terms and conditions under which the Director shall serve as a
non-executive member of the Board of Directors of the Company (the “Board”); and

WHEREAS, the Director wishes to serve in such capacity under the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto, intending to be legally bound, agree as follows:

1. Position. Subject to the terms and conditions of this Agreement, the Director
shall serve as a non-executive member of the Board; provided, however, that the
Director’s continued service on the Board shall be subject to any necessary
approval by the Company’s stockholders.

2. Duties.

(a) During the Directorship Term (as defined in Section 5 hereof), the Director
shall serve as a member of the Board, and the Director shall make reasonable
business efforts to attend all Board meetings, serve on appropriate
subcommittees and as a director or officer of any subsidiary and/or affiliate as
reasonably requested by the Board, make himself available to the Company at
mutually convenient times and places, attend external meetings and
presentations, as appropriate and convenient, and perform such duties, services
and responsibilities and have the authority commensurate to such position.

(b) The Director will use his best efforts to promote the interests of the
Company. The Company recognizes that (i) the Director may be a full-time
executive employee of another entity and that his responsibilities to any such
entity must have priority and (ii) the Director may sit on the Board of
Directors of other entities. As such, the Director will use reasonable business
efforts to coordinate his respective commitments so as to fulfill his
obligations to the Company and, in any event, will fulfill his legal obligations
as a member of the Board. Other than as set forth above, the Director will not,
without the prior written approval of the Board, engage in any other business
activity which could materially interfere with the performance of his duties,
services and responsibilities hereunder or which is in violation of the
reasonable policies established from time to time by the Company; provided that
the foregoing shall in no way limit his activities on behalf of (i) any current
employer and its affiliates or (ii) any board of directors of other entities on
which he currently sits. Further, the Director shall complete and verify
annually such questionnaires as reasonably may be requested by the Company.



--------------------------------------------------------------------------------

3. Monetary Remuneration.

(a) Fees and Compensation. During the Directorship Term (as defined below), the
Director shall receive the following compensation and benefits in consideration
of the services rendered in Section 2: an annual fee of U.S. $85,000.

The Director’s status during the term of this Agreement shall be that of an
independent contractor and not, for any purpose, that of an employee or agent
with authority to bind the Company in any respect. All payments and other
consideration made or provided to the Director under Sections 3 and 4 hereof
shall be made or provided without withholding or deduction of any kind, and the
Director shall assume sole responsibility for discharging, all tax or other
obligations associated therewith.

(b) Expense Reimbursements. During the Directorship Term, the Company shall
reimburse the Director for all reasonable out-of-pocket expenses incurred by the
Director in attending any in-person meetings, provided that the Director
complies with the generally applicable policies, practices and procedures of the
Company for submission of expense reports, receipts or similar documentation of
such expenses. Any reimbursements for allocated expenses (as compared to
out-of-pocket expenses of the Director) must be approved in advance by the
Company.

4. Equity Arrangements. Subject to the Board’s approval, the Company may from
time to time grant equity awards to the Director including, without limitation,
non-qualified stock options to purchase shares of common stock of the Company.
The terms and conditions of any such awards shall be as specified in a “Notice
of Grant of Non-Qualified Stock Option Award to Non-Employee Director”
substantially in the form attached hereto as Exhibit A or in such other form
agreement as approved by the Board.

5. Directorship Term. The “Directorship Term,” as used in this Agreement, shall
mean the period commencing on the date hereof and terminating on the earliest of
the following to occur:

 

(a) death of the Director (“Death”);

(b) termination of the Director’s service as a member of the Board by the mutual
agreement of the Company and the Director;

(c) failure of the Company’s stockholders to elect the Director in the Company’s
annual election of directors to serve on the Board for the next succeeding year;

(d) resignation by the Director from the Board if after the date hereof, the
Director’s employer determines that the Director’s continued service on the
Board conflicts with his fiduciary obligations to such employer (a “Fiduciary
Resignation”); and



--------------------------------------------------------------------------------

(e) resignation by the Director from the Board if the board of directors or the
chief executive officer of the Director’s employer requires the Director to
resign and such resignation is not a Fiduciary Resignation.

6. Director’s Representation and Acknowledgment. The Director represents to the
Company that his execution and performance of this Agreement shall not be in
violation of any agreement or obligation (whether or not written) that he may
have with or to any person or entity, including without limitation, any prior
employer. The Director hereby acknowledges and agrees that this Agreement (and
any other agreement or obligation referred to herein) shall be an obligation
solely of the Company, and the Director shall have no recourse whatsoever
against any stockholder of the Company or any of their respective affiliates
with regard to this Agreement.

7. Director Covenants.

(a) Unauthorized Disclosure. The Director agrees and understands that in the
Director’s position with the Company, the Director has been and will be exposed
to and receive information relating to the confidential affairs of the Company,
including but not limited to technical information, business and marketing
plans, strategies, customer information, other information concerning the
Company’s products, promotions, development, financing, expansion plans,
business policies and practices, and other forms of information considered by
the Company to be confidential and in the nature of trade secrets. The Director
agrees that during the Directorship Term and thereafter, the Director will keep
such information confidential and will not disclose such information, either
directly or indirectly, to any third person or entity without the prior written
consent of the Company; provided, however, that (i) the Director shall have no
such obligation to the extent such information is or becomes publicly known or
generally known in the Company’s industry other than as a result of the
Director’s breach of his obligations hereunder and (ii) the Director may, after
giving prior notice to the Company to the extent practicable under the
circumstances, disclose such information to the extent required by applicable
laws or governmental regulations or judicial or regulatory process. This
confidentiality covenant has no temporal, geographical or territorial
restriction. Upon termination of the Directorship Term, the Director will
promptly return to the Company all property, keys, notes, memoranda, writings,
lists, files, reports, customer lists, correspondence, tapes, disks, cards,
surveys, maps, logs, machines, technical data or any other tangible product or
document which has been produced by, received by or otherwise submitted to the
Director in the course or otherwise as a result of the Director’s position with
the Company during or prior to the Directorship Term, provided that, the Company
shall retain such materials and make them available to the Director if requested
by him in connection with any litigation against the Director under
circumstances in which (i) the Director demonstrates to the reasonable
satisfaction of the Company that the materials are necessary to his defense in
the litigation, and (ii) the confidentiality of the materials is preserved to
the reasonable satisfaction of the Company.

(b) Non-Solicitation. During the Directorship Term and for a period of one
(1) year thereafter, the Director shall not interfere with the Company’s
relationship with, or endeavor to entice away from the Company, any person who,
on the date of the termination of the Directorship Term, was an employee or
customer of the Company or otherwise had a material business relationship with
the Company.



--------------------------------------------------------------------------------

(c) Remedies. The Director agrees that any breach of the terms of this Section 7
would result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law; the Director therefore also agrees
that in the event of said breach or any threat of breach, the Company shall be
entitled to an immediate injunction and restraining order to prevent such breach
and/or threatened breach and/or continued breach by the Director and/or any and
all entities acting for and/or with the Director, without having to prove
damages, in addition to any other remedies to which the Company may be entitled
at law or in equity. The terms of this paragraph shall not prevent the Company
from pursuing any other available remedies for any breach or threatened breach
hereof, including but not limited to the recovery of damages from the Director.
The Director acknowledges that the Company would not have entered into this
Agreement had the Director not agreed to the provisions of this Section 7.

The provisions of this Section 7 shall survive any termination of the
Directorship Term, and the existence of any claim or cause of action by the
Director against the Company, whether predicated on this Agreement or otherwise,
shall not constitute a defense to the enforcement by the Company of the
covenants and agreements of this Section 7.

8. Indemnification. The Company agrees to indemnify the Director for his
activities as a director of the Company to the fullest extent permitted by law,
and to cover the Director under any directors and officers liability insurance
obtained by the Company.

9. Non-Waiver of Rights. The failure to enforce at any time the provisions of
this Agreement or to require at any time performance by the other party of any
of the provisions hereof shall in no way be construed to be a waiver of such
provisions or to affect either the validity of this Agreement or any part
hereof, or the right of either party to enforce each and every provision in
accordance with its terms. No waiver by either party hereto of any breach by the
other party hereto of any provision of this Agreement to be performed by such
other party shall be deemed a waiver of similar or dissimilar provisions at that
time or at any prior or subsequent time.

10. Notices. Every notice relating to this Agreement shall be in writing and
shall be given by personal delivery or by registered or certified mail, postage
prepaid, return receipt requested; to:

If to the Company:

Universal Insurance Holdings, Inc.

1110 W. Commercial Boulevard

Fort Lauderdale, Florida 33309



--------------------------------------------------------------------------------

with a copy to:

K&L Gates LLP

1601 K Street, NW

Washington, DC 20006

Telephone: (202) 778-9050

Attention: Alan J. Berkeley, Esq.

 

If to the Director:

To the Director’s most recent address on file with the Company.

 

 

Either of the parties hereto may change their address for purposes of notice
hereunder by giving notice in writing to such other party pursuant to this
Section 10.

11. Binding Effect/Assignment. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, executors,
personal representatives, estates, successors (including, without limitation, by
way of merger) and assigns. Notwithstanding the provisions of the immediately
preceding sentence, neither the Director nor the Company shall assign all or any
portion of this Agreement without the prior written consent of the other party.

12. Entire Agreement. This Agreement (together with the other agreements
referred to herein) sets forth the entire understanding of the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements,
written or oral, between them as to such subject matter.

13. Severability. If any provision of this Agreement, or any application thereof
to any circumstances, is invalid, in whole or in part, such provision or
application shall to that extent be severable and shall not affect other
provisions or applications of this Agreement.

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without reference to
the principles of conflict of laws. All actions and proceedings arising out of
or relating to this Agreement shall be heard and determined in any Delaware
state or federal court and the parties hereto hereby consent to the jurisdiction
of such courts in any such action or proceeding; provided, however, that neither
party shall commence any such action or proceeding unless prior thereto the
parties have in good faith attempted to resolve the claim, dispute or cause of
action which is the subject of such action or proceeding through mediation by an
independent third party.



--------------------------------------------------------------------------------

15. Legal Fees. The parties hereto agree that the non-prevailing party in any
dispute, claim, action or proceeding between the parties hereto arising out of
or relating to the terms and conditions of this Agreement or any provision
thereof (a “Dispute”), shall reimburse the prevailing party for reasonable
attorney’s fees and expenses incurred by the prevailing party in connection with
such Dispute; provided, however, that the Director shall only be required to
reimburse the Company for its fees and expenses incurred in connection with a
Dispute, if the Director’s position in such Dispute was found by the court,
arbitrator or other person or entity presiding over such Dispute to be frivolous
or advanced not in good faith.

16. Modifications. Neither this Agreement nor any provision hereof may be
modified, altered, amended or waived except by an instrument in writing duly
signed by the party to be charged.

17. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

(remainder of this page intentionally left blank)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Director Services Agreement to
be executed by authority of its Board of Directors, and the Director has
hereunto set his hand, on the day and year first above written.

 

Universal Insurance Holdings, Inc. By:   /s/ Sean P. Downes Name: Sean P. Downes
Title: President and Chief Executive Officer   DIRECTOR By:   /s/ Richard D.
Peterson Name: Richard D. Peterson  

 

 



--------------------------------------------------------------------------------

Exhibit A

Form of Notice of Grant of Non-Qualified Stock Option Award to Non-Employee
Director



--------------------------------------------------------------------------------

NOTICE OF GRANT OF NON-QUALIFIED STOCK OPTION AWARD

TO NON-EMPLOYEE DIRECTOR PURSUANT TO THE

UNIVERSAL INSURANCE HOLDINGS, INC.

2009 OMNIBUS INCENTIVE PLAN, AS AMENDED

FOR GOOD AND VALUABLE CONSIDERATION, Universal Insurance Holdings, Inc. (the
“Company”) hereby grants, pursuant to the provisions of the Company’s 2009
Omnibus Incentive Plan, as amended (the “Plan”), to the Optionee designated in
this Notice of Grant of Non-Qualified Stock Option Award to Non-Employee
Director (the “Notice of Grant”) an option to purchase the number of shares of
common stock of the Company set forth in the Notice (the “Shares”), subject to
the restrictions as outlined below in this Notice and the additional provisions
set forth in the attached Terms and Conditions of Stock Option Award
(collectively, the “Agreement”). The Optionee further acknowledges receipt of
the information statement describing important provisions of the Plan.
Capitalized words not otherwise defined in this Notice of Grant have the meaning
set forth in the accompanying Terms and Conditions.

 

Optionee:

   Type of Option: Non-Qualified Stock Option

Exercise Price per Share: $

   Date of Grant:

Total Number of Shares:

   Expiration Date:

Vesting Schedule:

      

Vesting is accelerated in full upon a Change in Control under Section 2(c).

 

 

Exercise After Termination of Service:

 

Termination of Service for any reason other than death: if non-vested, the
Option expires immediately and if vested, the Option remains exercisable for
thirty (30) days following the Optionee’s Termination of Service with the Board.

 

Termination of Service due to death: the entire Option, whether vested or
non-vested, is exercisable by the Optionee’s Beneficiary for six (6) months
after the Optionee’s Termination of Service.

 

In no event may this Option be exercised after the Expiration Date as provided
above.

 

By signing below, the Optionee agrees that this Non-Qualified Stock Option Award
is granted under and governed by the terms and conditions of the Plan and this
Agreement.

 

Optionee     Universal Insurance Holdings, Inc.       By:           Title: Date:
      Date:      



--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF STOCK OPTION AWARD

1. Grant of Option. The Option granted to the Optionee and described in the
Notice of Grant is subject to the terms and conditions of the 2009 Omnibus
Incentive Plan, as amended (the “Plan”), which is incorporated by reference in
its entirety into these Terms and Conditions of Stock Option Award (“Terms and
Conditions”).

The Board of Directors of the Company (the “Board”) has authorized and approved
the Plan, which has been approved by the stockholders of the Company. The Board
has approved an award to the Optionee of a number of shares of the Company’s
common stock, conditioned upon the Optionee’s acceptance of the provisions set
forth in this Agreement within 60 days after this Agreement is presented to the
Optionee for review. For purposes of this Agreement, any reference to the
Company shall include a reference to any Affiliate.

This Option is a Non-Qualified Stock Option.

The Company intends that this Option not be considered to provide for the
deferral of compensation under Section 409A of the Code and that this Agreement
shall be so administered and construed. Further, the Company may modify the Plan
and this Award to the extent necessary to fulfill this intent.

 

2. Exercise of Option.

(a) Right to Exercise. This Option shall be exercisable, in whole or in part,
during its term in accordance with the Vesting Schedule set out in the Notice of
Grant and with the applicable provisions of the Plan and this Agreement. No
Shares shall be issued pursuant to the exercise of an Option unless the issuance
and exercise comply with applicable laws. Assuming such compliance, for income
tax purposes the Shares shall be considered transferred to the Optionee on the
date on which the Option is exercised with respect to such Shares. The Board
may, in its discretion, accelerate vesting of the Option.

(b) Method of Exercise. The Optionee may exercise the Option by delivering an
exercise notice in a form approved by the Company (the “Exercise Notice”) which
shall state the election to exercise the Option, the number of Shares with
respect to which the Option is being exercised, and such other representations
and agreements as may be required by the Company. The Exercise Notice shall be
accompanied by payment of the aggregate Exercise Price as to all Shares
exercised. This Option shall be deemed to be exercised upon receipt by the
Company of such fully executed Exercise Notice accompanied by the aggregate
Exercise Price.

(c) Acceleration of Vesting on Change in Control. Subject to the exceptions
contained in Section 6.05 of the Plan, in the event of a Change in Control, all
Options outstanding on the date of the Change in Control that have not
previously vested or terminated under the terms of this Agreement shall be
immediately and fully vested and exercisable.

3. Method of Payment. If the Optionee elects to exercise the Option by
submitting an Exercise Notice under Section 2(b) of this Agreement, the
aggregate Exercise Price (as well as any applicable withholding or other taxes)
shall be paid by cash or check; provided, however, that the Board may consent,
in its discretion, to payment in any of the following forms, or a combination of
them:

 

(a) cash or check;



--------------------------------------------------------------------------------

(b) a “net exercise” (as described in the Plan) or such other consideration
received by the Company under a cashless exercise program approved by the
Company in connection with the Plan;

(c) surrender of other Shares owned by the Optionee which have a Fair Market
Value on the date of surrender equal to the aggregate Exercise Price of the
Exercised Shares and any applicable withholding; or

 

(d) any other consideration that the Board deems appropriate and in compliance
with applicable law.

4. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of the Optionee only by the Optionee; provided,
however, that the Optionee may transfer the Options (i) pursuant to a qualified
domestic relations order (as defined by the Code or the rules thereunder) or
(ii) to any member of the Optionee’s Immediate Family or to a trust, limited
liability company, family limited partnership or other equivalent vehicle,
established for the exclusive benefit of one or more members of his Immediate
Family by delivering to the Company a Notice of Assignment in a form acceptable
to the Company. No transfer or assignment of the Option to or on behalf of an
Immediate Family member under this Section 5 shall be effective until the
Company has acknowledged such transfer or assignment in writing. “Immediate
Family” means the Optionee’s parents, spouse, children, siblings, and
grandchildren. Following transfer, the Options shall continue to be subject to
the same terms and conditions as were applicable immediately prior to transfer.
In the event an Option is transferred as contemplated in this Section 5, such
Option may not be subsequently transferred by the transferee except by will or
the laws of descent and distribution. The terms of the Plan and this Agreement
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Optionee.

5. Term of Option. This Option may be exercised only within the term set out in
the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Agreement.

 

6. Withholding.

(a) The Committee shall determine the amount of any withholding or other tax
required by law to be withheld or paid by the Company with respect to any income
recognized by the Optionee with respect to the Award.

(b) The Optionee shall be required to meet any applicable tax withholding
obligation in accordance with the provisions of Section 11.05 of the Plan.

(c) Subject to any rules prescribed by the Committee, the Optionee shall have
the right to elect to meet any withholding requirement (i) by having withheld
from this Award at the appropriate time that number of whole shares of common
stock whose fair market value is equal to the amount of any taxes required to be
withheld with respect to such Award, (ii) by direct payment to the Company in
cash of the amount of any taxes required to be withheld with respect to such
Award or (iii) by a combination of shares and cash.

7. Defined Terms. Capitalized terms used but not defined in the Agreement shall
have the meanings set forth in the Plan.



--------------------------------------------------------------------------------

8. Optionee Representations. The Optionee hereby represents to the Company that
the Optionee has read and fully understands the provisions of the Notice, this
Agreement and the Plan and the Optionee’s decision to participate in the Plan is
completely voluntary. Further, the Optionee acknowledges that the Optionee is
relying solely on his or her own advisors with respect to the tax consequences
of this stock option award.

9. Limitations on Exercises. Notwithstanding the other provisions of this
Agreement, no option exercise or issuance of shares of Common Stock pursuant to
this Agreement shall be effective if (i) the shares reserved under the Plan are
not subject to an effective registration statement at the time of such exercise
or issuance, or otherwise eligible for an exemption from registration, or
(ii) the Company determines in good faith that such exercise or issuance would
violate any applicable securities or other law, regulation or Company policy.

 

10. Miscellaneous.

(a) Notices. All notices, requests, deliveries, payments, demands and other
communications which are required or permitted to be given under this Agreement
shall be in writing and shall be either delivered personally or sent by
registered or certified mail, or by private courier, return receipt requested,
postage prepaid to the parties at their respective addresses set forth herein,
or to such other address as either shall have specified by notice in writing to
the other. Notice shall be deemed duly given hereunder when delivered or mailed
as provided herein.

(b) Waiver. The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other or
subsequent breach.

(c) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties with respect to the subject matter hereof.

(d) Binding Effect; Successors. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and to the extent not prohibited herein,
their respective heirs, successors, assigns and representatives. Nothing in this
Agreement, express or implied, is intended to confer on any person other than
the parties hereto and as provided above, their respective heirs, successors,
assigns and representatives any rights, remedies, obligations or liabilities.

(e) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

(f) Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.

(g) Conflicts; Amendment. The provisions of the Plan are incorporated in this
Agreement in their entirety. In the event of any conflict between the provisions
of this Agreement and the Plan, the provisions of the Plan shall control. This
Agreement may be amended at any time by written agreement of the parties hereto.

(h) No Right to Continued Employment. Nothing in this Agreement shall confer
upon the Optionee any right to continue in the employ or service of the Company
or affect the right of the Company to terminate the Optionee’s employment or
service at any time.



--------------------------------------------------------------------------------

(i) Further Assurances. The Optionee agrees, upon demand of the Company or the
Board, to do all acts and execute, deliver and perform all additional documents,
instruments and agreements which may be reasonably required by the Company or
the Board, as the case may be, to implement the provisions and purposes of this
Agreement and the Plan.